Contact: Caitlin Gursslin Investor Relations (512) 683-8456 National Instruments Reports Record Annual and Quarterly Revenue Company Drives Product Adoption Through Growth in Orders Over $20,000 AUSTIN, Texas – Jan. 31, 2013 Q4 2012 Highlights · Record revenue of $300 million, up 8percent year-over-year on a GAAP basis and7 percent year-over-year on a non-GAAP basis · GAAP gross margin of 75.2 percent and non-GAAP gross margin of 76.0 percent · Fully diluted GAAP EPS of $0.17 · Fully diluted non-GAAP EPS of $0.29 · EBITDA of $45 million, or $0.37 per share · $335 million in cash and short-term investments as of Dec. 31, 2012 National Instruments (Nasdaq: NATI) today announced record Q4 revenue of $300 million, an increase of 8 percent year-over-year on a GAAP basis and up 7 percent year-over-year on a non-GAAP basis. In Q4, orders between $20,000 and $100,000 were up by 6 percent year-over-year while orders over $100,000 grew 37 percent year-over-year. The company’s orders less than $20,000 decreased by 1 percent year-over-year, reflecting the continued weakness in the Global PMI in Q4. GAAP net income was $21 million in Q4, with fully diluted earnings per share (EPS) of $0.17.Included in the GAAP results is a $6.8 million, or $0.06 per share, adjustment to the acquisition earn-out accrual related to NI’s acquisition of AWR in June 2011. This increase in the accrual is a result of AWR’s performance exceeding the company’s prior expectations. Non-GAAP net income for Q4 was $35 million, with non-GAAP fully diluted EPS of $0.29. The company’s non-GAAP results exclude the impact of stock-based compensation, amortization of acquisition-related intangibles, acquisition accounting for deferred revenue, acquisition earn-out accrual, and acquisition-related transaction costs. Reconciliations of the company’s GAAP and non-GAAP results are included as part of this news release. A significant contributor to National Instruments’ success this year was winning the largest application sale in the history of the company. This application involves the use of NI LabVIEW system design software and the NI PXI hardware platform to rapidly develop a production test solution. In 2012, National Instruments received $59 million in orders for this application, and the company believes it will receive significant future orders from this customer during 2013. “Since we founded the company in 1976, the role NI technology plays in building measurement systems has evolved substantially to best fit the changing needs of our customers,” said Dr. James Truchard, NI president, CEO and co-founder. “I remain optimistic that our differentiated approach through graphical system design, the industry shift away from rack-and-stack to a modular approach and our on-going commitment to customer success continue to set National Instruments apart from others in our industry.” As the company previously announced, on Oct. 1, 2012, National Instruments created a new geographical territory in Asia, resulting in four regions: Americas, Europe, East Asia and Emerging Markets. Geographically, revenue in U.S. dollar terms for Q4 2012 compared to Q4 2011 was up 3 percent in the Americas, down 8 percent in Europe, up 24 percent in East Asia and up 42 percentin Emerging Markets. In local currency terms, revenue was down 5 percent in Europe, up 25 percent in East Asia and up 33 percent in Emerging Markets. As of Dec. 31, NI had $335 million in cash and short-term investments, decreasing by $29 million from Q3. During the quarter, National Instruments paid $25 million for several acquisitions, including Signalion; distributed $17 million for dividends; and invested $10 million in the completion of its new manufacturing facility and the purchase of additional property. The National Instruments Board of Directors approved a quarterly dividend of $0.14 per share on the company’s common stock payable on March 11 to shareholders of record on Feb. 19. National Instruments Reports Record Annual and Quarterly Revenue Jan. 31, 2013 Page 2 FY 2012 Highlights · Record revenue of $1.14 billion, up 12percent year-over-year on a GAAP basis and up 10 percent year-over-year on a non-GAAP basis · GAAP gross margin of 75.5 percent · Non-GAAP gross margin of 76.4 percent · GAAP operating margin of 10 percent · Non-GAAP operating margin of 14.4 percent · Fully diluted GAAP EPS of $0.73 · Fully diluted non-GAAP EPS of $1.03 · Record annual revenue for PXI, CompactRIO and CompactDAQ products · NI named to the Great Place to Work Institute’s 25 Best Multinational Companies to Work For list for the second consecutive year and its 100 Best Companies to Work For list for the 14th consecutive year Full-year 2012 revenue was $1.14 billion, up 12percent year-over-year on a GAAP basis and up 10 percent year-over-year on a non-GAAP basis. GAAP net income for 2012 was $90 million, with fully diluted GAAP EPS of $0.73, and non-GAAP net income was $127 million, with non-GAAP fully diluted EPS of $1.03. “We believe our ability to grow revenue and maintain our operating profit in 2012, despite significant economic headwinds, demonstrated the strength of our disruptive approach,” said Alex Davern, EVP, COO and CFO. “Our goals for 2013 are to continue to leverage the investments we have already made to drive sustained revenue growth and to continue to drive toward our long-term target of 18 percent non-GAAP operating income.” Guidance for Q1 2013 The company continues to be cautious in planning for 2013 and anticipates the Global PMI to remain weak through Q2. NI currently expects Q1 revenue to be between $276 million and $296 million. The company expects fully diluted GAAP EPS between $0.12 and $0.22, with non-GAAP fully diluted EPS expected to be between $0.19 and $0.29. Included in the guidance for Q1 is a $0.03 per share benefit from the recognition of the 2012 benefit of the R&D tax credit in Q1 2013. Non-GAAP Presentation In addition to disclosing results determined in accordance with GAAP, NI discloses certain non-GAAP operating results and non-GAAP information that exclude certain charges. In this news release, the company has presented its revenue, gross profit, gross margin, operating expenses, operating income, operating margin, income before income taxes, provision for income taxes, net income and basic and fully diluted EPS for the three- and 12-month periods ending Dec. 31, 2012 and 2011, on a GAAP and non-GAAP basis. NI is also providing guidance on its non-GAAP fully diluted EPS. When presenting non-GAAP information, the company includes a reconciliation of the non-GAAP results to the GAAP results. Management believes that including the non-GAAP results assists investors in assessing the company’s operational performance and its performance relative to its competitors. The company presents these non-GAAP results as a complement to results provided in accordance with GAAP, and these results should not be regarded as a substitute for GAAP. Management uses these non-GAAP measures to manage and assess the profitability and performance of its business and does not consider stock-based compensation expense, amortization of acquisition-related intangibles, acquisition accounting for deferred revenue, adjustments related to the company’s contract dispute with the GSA, acquisition-related adjustments and acquisition-related transaction costs in managing its operations. Specifically, management uses non-GAAP measures to plan and forecast future periods, to establish operational goals, to compare with its business plan and individual operating budgets, to measure management performance for the purposes of executive compensation including payments to be made under bonus plans, to assist the public in measuring the company’s performance relative to the company’s long-term public performance goals, to allocate resources and, relative to the company’s historical financial performance, to enable comparability between periods. Management also considers such non-GAAP results to be an important supplemental measure of its performance. This news release also discloses the company’s earnings before interest, taxes, depreciation and amortization (EBITDA) and EBITDA diluted EPS for the three- and 12-month periods ended Dec. 31, 2012 and 2011. The company believes that including the EBITDA results assists investors in assessing the company’s operational performance relative to its competitors. A reconciliation of EBITDA and EBITDA diluted EPS to GAAP net income and GAAP diluted EPS is included with this news release. National Instruments Reports Record Annual and Quarterly Revenue Jan. 31, 2013 Page 3 Conference Call Information Interested parties can listen to the Q4 2012 conference call today, Jan. 31, beginning at 4:00 p.m. CST, at ni.com/call. Additionally, a replay will be available shortly after the call ends through Feb. 5 at 7:00 p.m. CST by calling (855) 859-2056, confirmation code #85756419, or by visiting the company's website at ni.com/call. Forward-Looking Statements This release contains “forward-looking statements,” including statements related to the company’s belief it will receive significant future orders from a large customer during 2013, remaining optimistic that its differentiated approach sets NI apart from others in the industry; the strength of the company’s disruptive approach; the company’s goals for 2013; NI’s drive toward its long-term target of 18 percent non-GAAP operating income; anticipated weakness in the Global PMI through Q2; and NI’s Q1 guidance for revenue, GAAP and non-GAAP EPS, and expected benefit from the 2012 R&D tax credit. These statements are subject to a number of risks and uncertainties, including the risk of adverse changes or fluctuations in the global economy, component shortages, delays in the release of new products, fluctuations in customer demand for NI products, the company’s ability to effectively manage its operating expenses, manufacturing inefficiencies, adjustments to acquisition earn-out accruals, foreign exchange fluctuations and the impact of NI’s recent and any future acquisitions. Actual results may differ materially from the expected results. The company directs readers to its Form 10-K for the fiscal year ended Dec. 31, 2011, its Form 10-Q for the quarter ended Sept. 30, 2012, and the other documents it files with the SEC for other risks associated with the company’s future performance. About National Instruments Since 1976, National Instruments (www.ni.com) has equipped engineers and scientists with tools that accelerate productivity, innovation and discovery. NI’s graphical system design approach to engineering provides an integrated software and hardware platform that speeds the development of any system needing measurement and control. The company’s long-term vision and focus on improving society through its technology supports the success of its customers, employees, suppliers and shareholders. Readers can obtain investment information from the company’s investor relations department by calling (512) 683-5090, emailing nati@ni.com or visitingwww.ni.com/nati. (NATI-F) CompactRIO, LabVIEW, National Instruments, NI and ni.com are trademarks of National Instruments. Other product and company names listed are trademarks or trade names of their respective companies. ### National Instruments Consolidated Balance Sheets (in thousands) Dec. 31, 2012 Dec. 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories, net Prepaid expenses and other current assets Deferred income taxes, net Total current assets Property and equipment, net Goodwill Intangible assets, net Other long-term assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued compensation Deferred revenue – current Accrued expenses and other liabilities Other taxes payable Total current liabilities Deferred income taxes Liability for uncertain tax positions Deferred revenue – long-term Other long-term liabilities Total liabilities $ $ Stockholders’ equity: Preferred stock $ - $ - Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) Total stockholders’ equity $ $ Total liabilities and stockholders’ equity $ $ National Instruments Consolidated Statements of Income (in thousands, except per share data) Three Months Ended 12 Months Ended Dec. 31, Dec. 31, (Unaudited) (Unaudited) Net sales: Product $ Software maintenance GSA accrual - - Total net sales Cost of sales: Product $ Software maintenance Total cost of sales Gross profit $ Operating expenses: Sales and marketing $ Research and development General and administrative Acquisition-related adjustment - - Total operating expenses $ Operating income $ Other income (expense): Interest income $ Net foreign exchange (loss) Other income, net 77 78 Income before income taxes $ Provision for (benefit from) income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ Weighted average shares outstanding – Basic Diluted Dividends declared per share $ National Instruments Consolidated Statements of Cash Flows (in thousands) 12 Months Ended Dec. 31, (Unaudited) Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Tax expense (benefit) from deferred income taxes Tax (benefit) from stock option plans Changes in operating assets and liabilities: Accounts receivable Inventories Prepaid expenses and other assets Accounts payable Deferred revenue Taxes and other liabilities Net cash provided by operating activities $ 132, 516 $ Cash flow from investing activities: Capital expenditures Capitalization of internally developed software Additions to other intangibles Acquisitions, net of cash received Purchases of short-term investments Sales and maturities of short-term investments Net cash provided/(used) by investing activities $ $ Cash flow from financing activities: Proceeds from issuance of common stock Dividends paid Tax benefit from stock option plans Net cash used by financing activities $ $ Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Detail of GAAP Charges Related to Revenue, Stock-Based Compensation, Amortization of Acquisition Intangibles and Acquisition-Related Transaction Costs (in thousands) (unaudited) Three Months Ended 12 Months Ended Dec. 31, Dec. 31, Revenue Acquisition-related deferred revenue $ - $ $ $ GSA accrual - - Provision for income taxes - Total $ - $ $ $ Stock-based compensation Cost of sales $ Sales and marketing Research and development General and administrative Provision for income taxes Total $ Amortization of acquisition intangibles Cost of sales $ Sales and marketing Research and development - - Other income, net Provision for income taxes Total $ Acquisition-related transaction costs Cost of sales $ $ 32 $ $ 54 Sales and marketing Research and development General and administrative 47 Acquisition-related adjustment - - Provision for income taxes Total $ National Instruments Reconciliation of GAAP to Non-GAAP Measures (in thousands, except per share data) (unaudited) Three Months Ended 12 Months Ended Dec. 31, Dec. 31, Reconciliation of Net Sales to Non-GAAP Net Sales Net sales, as reported $ Acquisition-related deferred revenue - GSA accrual - - Non-GAAP net sales $ Reconciliation of Gross Profit to Non-GAAP Gross Profit Gross profit, as reported $ Acquisition-related deferred revenue and GSA accrual - Stock-based compensation Amortization of acquisition intangibles Acquisition-related transaction costs 32 54 Non-GAAP gross profit $ Non-GAAP gross margin 76% 77% 76% 78% Reconciliation of Operating Expenses to Non-GAAP Operating Expenses Operating expenses, as reported $ Stock-based compensation Amortization of acquisition intangibles Acquisition-related adjustment - - Acquisition-related transaction costs Non-GAAP operating expenses $ Reconciliation of Operating Income to Non-GAAP Operating Income Operating income, as reported $ Acquisition-related deferred revenue and GSA accrual - Stock-based compensation Amortization of acquisition intangibles Acquisition-related adjustment - - Acquisition-related transaction costs Non-GAAP operating income $ Non-GAAP operating margin 15% 16% 14% 16% Reconciliation of Income Before Income Taxes to Non-GAAP Income Before Income Taxes Income before income taxes, as reported $ Acquisition-related deferred revenue and GSA accrual - Stock-based compensation Amortization of acquisition intangibles Acquisition-related adjustment - - Acquisition-related transaction costs Non-GAAP income before income taxes $ Reconciliation of Provision for Income Taxes to Non-GAAP Provision for Income Taxes Provision for (benefit from) income taxes, as reported $ Acquisition-related deferred revenue and GSA accrual - Stock-based compensation Amortization of acquisition intangibles Acquisition-related transaction costs Non-GAAP provision for income taxes $ Reconciliation of GAAP Net Income, Basic EPS and Diluted EPS to Non-GAAP Net Income, Basic EPS and Diluted EPS (in thousands, except per share data) (unaudited) Three Months Ended 12 Months Ended Dec. 31, Dec. 31, Net income, as reported $ Adjustments to reconcile net income to non-GAAP net income: Acquisition-related deferred revenue and GSA accrual, net of tax effect - Stock-based compensation, net of tax effect Amortization of acquisition intangibles, net of tax effect Acquisition-related adjustment - - Acquisition-related transaction costs, net of tax effect Non-GAAP net income $ Basic EPS, as reported $ Adjustment to reconcile basic EPS to non-GAAP basic EPS: Impact of acquisition-related deferred revenue and GSA accrual, net of tax effect - Impact of stock-based compensation, net of tax effect Impact of amortization of acquisition intangibles, net of tax effect Impact of acquisition-related adjustment - - Impact of acquisition-related transaction costs, net of tax effect - - Non-GAAP basic EPS $ Diluted EPS, as reported $ Adjustment to reconcile diluted EPS to non-GAAP diluted EPS: Impact of acquisition-related deferred revenue, net of tax effect - Impact of stock-based compensation, net of tax effect Impact of amortization of acquisition intangibles, net of tax effect Impact of acquisition-related adjustment - - Impact of acquisition-related transaction costs, net of tax effect - - Non-GAAP diluted EPS $ Weighted average shares outstanding - Basic Diluted Reconciliation of Net Income and Diluted EPS to EBITDA and EBITDA Diluted EPS (in thousands, except per share data) (unaudited) Three Months Ended 12 Months Ended Dec. 31, Dec. 31, Net income, as reported $ Adjustments to reconcile net income to EBITDA: Interest income Taxes Depreciation and amortization EBITDA $ Diluted EPS, as reported $ Adjustment to reconcile diluted EPS to EBITDA: Interest income - Taxes Depreciation and amortization EBITDA diluted EPS $ Weighted average shares outstanding - diluted National Instruments Reconciliation of GAAP to Non-GAAP EPS Guidance (unaudited) Three months ended March 31, 2013 Low High GAAP fully diluted EPS, guidance $ $ Adjustment to reconcile diluted EPS to non-GAAP diluted EPS: Impact of stock-based compensation, net of tax effect Impact of amortization of acquisition intangibles, net of tax effect Non-GAAP diluted EPS, guidance $ $
